                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NORTHEASTERN DIVISION


 IN THE MATTER OF THE SEARCH OF
 Timothy C. Abbott, D.P.M.
 Medicine & Surgery of the Foot                            No. 3:19-MJ-3036
 411 High Street, Nashville, Tennessee 37211


                                    MOTION TO UNSEAL

       The United States of America, by and through the undersigned counsel, moves this Court

to unseal all the documents filed in this case, other than Attachment D to the Application for a

Search Warrant.

       In March 2019, Magistrate Judge Joe B. Brown was presented with an affidavit in support

of an application seeking a warrant to search the medical office of Timothy C. Abbott, D.P.M.

Judge Brown granted the application and issued a warrant in this case. Those documents were

sealed at the time of their execution because they related to an ongoing investigation. The target

has been indicted and the United States wants to disclose the affidavit and warrant in discovery.

       The United States respectfully requests that Attachment D remain under seal, except that

it may be provided to defense counsel, because it contains identifiable patient health information,

including patient names and dates of birth. Attached to this motion is a proposed redacted version

of Attachment D for the public docket.

                                                  Respectfully submitted,

                                                  DONALD Q. COCHRAN
                                                  United States Attorney

                                          By:     s/ William M Grady
                                                  WILLIAM M. GRADY, BPR 027258
                                                  United States Department of Justice
                                                  Criminal Division, Fraud Section




     Case 3:19-mj-03036 Document 3 Filed 06/06/19 Page 1 of 2 PageID #: 54
                                 Trial Attorney
                                 United States Attorney's Office
                                 110 9th Avenue South, Suite A-961
                                 Nashville, TN 37203
                                 T: (615) (615) 736-5151 / F: (615) 401-6626
                                 E: william.gradygusdoj.gov




Case 3:19-mj-03036 Document 3 Filed 06/06/19 Page 2 of 2 PageID #: 55
